Citation Nr: 1647376	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-26 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for an upper respiratory disability, to include chronic sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1986, with additional service with the U.S. Army Reserve and Indiana Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

These matters were remanded by the Board in April 2015.  Entitlement to service connection for left knee strain with patellofemoral pain syndrome, and entitlement to service connection for lumbosacral strain were granted by a March 2016 rating decision.  As the claims were granted in full, they are no longer before the Board.  

The issue of entitlement to service connection hearing loss, to include of the right ear, has been recharacterized as entitlement to service connection for bilateral hearing loss because the March 2016 VA examination indicated bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The issue of entitlement to service connection for chronic sinusitis has been recharacterized to include all upper respiratory disabilities reasonably encompassed by the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran filed a timely August 2015 notice of disagreement (NOD) with a July 2015 rating decision as to the denial of entitlement to service connection for sleep apnea, hypertension, posttraumatic stress disorder (PTSD), and diabetes mellitus.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An April 2009 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), identified Dr. M.J. as the Veteran's family doctor, who treated the Veteran from 1988 to the present.  There is no indication in the record that VA has made an attempt to obtain these relevant treatment records, and they are not otherwise associated with the claims file.  Upon remand, an appropriate attempt should be made.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Several private treatment notes, including a note from July 2007, reference a shoulder and upper arm injury that is the subject of a workman's compensation claim.  The record does not contain any records of this workman's compensation claim, which is highly relevant to the Veteran's claim for service connection for a bilateral shoulder disability.  Upon remand, an attempt should be made to obtain these records.  

An audiological examination was conducted in March 2016.  The examiner noted that a National Guard examination in May 1987, 16 months after discharge from active duty, showed hearing well within normal limits, bilaterally.  The examiner stated that it is less likely than not that a significant decrease would have possibly occurred between 1982-1986 to account for the current hearing loss or tinnitus.  Unfortunately, the examiner has not provided an adequate rationale explaining his basis for finding that a significant hearing decrease did not occur between 1982-1986, nor why a significant hearing decrease, if any, between 1982-1986 would not support the conclusion that the Veteran's current hearing loss and tinnitus are the result of active duty military noise exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Upon remand, a supplemental opinion should be obtained that provides a complete rationale.  

A March 2016 examination was conducted as to sinusitis as well.  The examiner provided a negative opinion, explaining that the Veteran had no findings specific to sinusitis and imaging was normal, supporting a conclusion that the Veteran has no current chronic or acute sinusitis.  The examiner noted that the Veteran did have edematous nasal turbinates and nasal drainage indicating allergic rhinitis, but did not provide an opinion as to whether the allergic rhinitis was related to service.  The Veteran, as a lay person, is not competent to diagnose his particular condition, and his claim includes all diagnoses that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather than denying the Veteran's claim because he misidentified his current disability as sinusitis, an etiological opinion should be obtained that considers whether the Veteran's allergic rhinitis is caused by or otherwise related to his military service.  The claim has been expanded on the issues page to reflect that it encompasses allergic rhinitis.

The claims folder should also be updated to include VA treatment records compiled since March 22, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request records of the Veteran's treatment with Dr. M.J., who is identified in an April 2009 VA Form 21-4142.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

2.  Ask the Veteran to identify the agency or organization with which he filed a worker's compensation claim regarding a shoulder or upper arm injury, as referenced in a July 2007 private treatment note, and to provide authorization for release of such records to VA to obtain such records.  Thereafter, request all records related to the Veteran's worker's compensation claim.  This request should include all determinations and any medical reports associated with the claim.  

All efforts to obtain such efforts should be documented in the records.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the record.

3.  Obtain all treatment records for the Veteran from the Marion VA Medical Center and all associated outpatient clinics dated from March 22, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

4.  After completing all of the above development, forward the claims file to the examiner who conducted the March 2016 audiological examination if available, or another appropriate clinician.  After reviewing the claims file, to include this remand, the examiner is to provide the following supplemental opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is caused by or is otherwise related to acoustic trauma during active duty service, to include exposure to the noise of firing assorted weapons?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused by or otherwise  related to acoustic trauma during active duty service, to include exposure to the noise of firing assorted weapons?   

Any opinion offered must be supported by a complete rationale.  The previous opinions were inadequate because they did not provide a basis for finding a lack of significant hearing decrease between 1982-1986, or why a significant hearing decrease between 1982-1986, if any, would not support a conclusion that the Veteran's current hearing loss and/or tinnitus are related to service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  

5.  After complying with instructions 1-3, forward the claims file to the examiner who conducted the March 2016 sinusitis examination, or another appropriate clinician.  If the clinician finds that a new examination is necessary to provide the requested opinion, an appropriate examination should be conducted.  

The clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any upper respiratory disability, to include allergic rhinitis, is caused by or otherwise related to service, to include the Veteran's April 2016 claim of running a gas chamber.  The clinician is advised that the Veteran contended in the March 2016 examination that he has had problems with nasal congestion and pressure since service, and that there are private treatment records reflecting treatment for upper respiratory infections as far back as September 1998.

Any opinion offered must be supported by a complete rationale.  

6.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






